TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00375-CV


                                     Brad Amina, Appellant

                                                 v.

                               PCW Investments, LLC, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        NO. 21CCV91288, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on March 2, 2022. On March 3, 2022, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by March 14, 2022, would result in the dismissal of this appeal for want

of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: March 23, 2022